875 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TACKETT AND MANNING COAL COMPANY (CORP.), Petitioner,v.Gene MULLINS, Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 88-3646.
United States Court of Appeals, Sixth Circuit.
May 5, 1989.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*
PER CURIAM.


1
The employer, Tackett and Manning Coal Company, seeks review of the May 27, 1988 Decision and Order of the Benefits Review Board affirming the determination that the claimant is entitled to benefits.  In the course of awarding benefits, the deputy commissioner concluded that the employer failed to timely controvert the claim.


2
Having had the benefit of oral argument and having carefully considered the record and the briefs of the parties, we are unable to say that the deputy commissioner abused his discretion in concluding that the employer failed to demonstrate good cause for its failure to contest the claim in a timely manner.  Accordingly, the Decision and Order of the Board is affirmed.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by Designation